UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4678


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DYMIR RHODES,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge. (1:16-cr-00235-CCB-8)


Submitted: March 29, 2018                                         Decided: April 2, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed in part, affirmed in part by unpublished per curiam opinion.


Charles N. Curlett, Jr., LEVIN & CURLETT LLC, Baltimore, Maryland, for Appellant.
Daniel Charles Gardner, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Dymir Rhodes pled guilty, pursuant to a written plea agreement, to conspiracy to

distribute and possess with intent to distribute heroin, cocaine, and fentanyl, in violation of

21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846, 860 (2012). The district court sentenced Rhodes

in accordance with his stipulated plea agreement under Rule 11(c)(1)(C) of the Federal

Rules of Criminal Procedure. On appeal, counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), questioning whether the district court complied with Rule

11 during Rhodes’ plea hearing and whether the court considered the appropriate

sentencing factors before sentencing Rhodes. Rhodes was informed of his right to file a

pro se supplemental brief, but he has not done so. The Government elected not to file a

brief.

         Rule 11 requires that the trial court, through colloquy with the defendant, ensure

that the defendant understands the nature of the offense to which he is pleading guilty, any

mandatory minimum penalty, the maximum possible penalty, and the various rights being

relinquished, before accepting a guilty plea. Fed. R. Crim. P. 11(b). Rule 11 further

requires that the trial court determine that the plea is voluntary and that there is a factual

basis for the plea. Id. “[W]hen, as here, a defendant fails to move in the district court to

withdraw his or her guilty plea, any error in the Rule 11 hearing is reviewed only for plain

error.” United States v. Williams, 811 F.3d 621, 622 (4th Cir. 2016). Having reviewed the

record, we conclude that the district court fully complied with Rule 11 before accepting

Rhodes’ guilty plea. We therefore affirm Rhodes’ conviction.



                                              2
       When the parties have stipulated to a particular sentence under Rule 11(c)(1)(C) and

the district court imposes that sentence, the defendant may appeal only if the court imposed

that sentence “in violation of law” or “as a result of an incorrect application of the

sentencing guidelines.” Id. at 623-25. Because the sentence imposed by the district court

neither violated the law nor resulted from an incorrect application of the Guidelines,

Rhodes’ Rule 11(c)(1)(C) stipulation precludes this court from considering his claims

regarding his sentence. We therefore dismiss Rhodes’ appeal of his sentence.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious issues for appeal. We therefore dismiss Rhodes’ challenge to his

sentence and affirm the remainder of the district court’s judgment. This court requires that

counsel inform Rhodes, in writing, of the right to petition the Supreme Court of the United

States for further review. If Rhodes requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in this court for leave to

withdraw from representation. Counsel’s motion must state that a copy thereof was served

on Rhodes.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                    DISMISSED IN PART,
                                                                    AFFIRMED IN PART




                                             3